DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/25/22 have been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 29-38 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 29-38, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity in terms of performing:
a method for educating and entertaining, the method comprising the steps of: 
providing […] a story of a fictitious existence with one or more fantasy locations peopled with one or more fantasy characters, 
[…] 
generating and displaying […] images of the one or more fantasy locations, […] dynamic images of the one or more fantasy characters and dynamic images of care needs of the one or more fantasy locations or of the one or more fantasy characters, the care needs being identified by [a human being] or by input of a first or parent user; 
causing at least one fantasy character to […] communicate the identified care needs to a second or child user including specified events and task which when completed by the second or child user contribute to meeting the care needs of the one or more fantasy locations or characters;
receiving input from the second or child user of a description of a real-life wish which the second user or child user wishes to have the fantasy character grant upon satisfactory completion of identified care needs of one or more fantasy locations or characters; 

causing the fantasy character to […] communicate willingness to grant the real- life of the second or child user upon satisfactory completion of the identified care needs of one or more fantasy locations or characters; 
[receiving] input of the second or child user […] to meet the care needs of one or more fantasy locations or characters; and 
causing the fantasy character to […] communicate to the second or child user the granting of the real-life wish upon satisfactory completion of identified care needs of one or more fantasy locations or characters.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a book, inanimate objects, a “computing device comprising a screen and means for providing interactive electronic communication including receiving user input and communicating messages to a user”, “an application program with executable code operating on the computing device”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer game or mobile app, one or more computing devices, application software or executable computer code, means for electronic communication, means for electronically manipulating images, means for electronic selection, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., paragraphs 31-37 in Applicant’s specification.
Furthermore, specifically in regard to the claimed “book” and “inanimate objects” these are neither particular machines nor do they require the transformation of any particular article, therefore, they do not render patent eligible subject matter when claimed in addition to Applicant’s abstract idea.  See MPEP 2106.05(b) and (c).  As further support for this conclusion, see the CAFC’s opinions in, e.g., In re Rudy (fishhook), Chamberlain (garage door opener gearbox), Yousician (guitar input device), and Yu (digital camera), in regard to how the claiming of all of these physical objects in addition to an abstract idea did not necessarily render patent eligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20130224704 A1 by Skelton et al (“Skelton”), in view of PGPUB US 20140011596 A1 by Ganz (“Ganz”), further in view of PGPUB US 20170213472 A1 by Huffman (“Huffman”), further in view of PGPUB US 20120258802 A1 by Weston et al (“Weston”).
In regard to Claims 29 and 34, Skelton teaches a method for educating and entertaining, the method comprising the steps of: 
[…]
one or more inanimate objects…book;
(see, e.g., p53);
providing a computing device comprising a screen and means for providing interactive electronic communication including receiving user input and communicating messages to a user, and providing an application program with executable code operating on the computing device, functionality of the application software comprising: 
 (see, e.g., paragraph 44);

creating and displaying on the screen of the computer device electronic images of an interactive fantasy world […] presenting dynamic images […];
 (see, e.g., paragraphs 47 and 50 in regard to the child version of the app (“fantasy world”) employing, e.g., graphics, animation, video, and games);
causing at least one fantasy character to electronically communicate [with] a second or child user […]
(see, e.g., paragraphs 42 and 47);
receiving input from the second or child user of a description of a real-life wish which the second user or child user wishes to have the fantasy character grant upon satisfactory completion [certain tasks]; 
(see, e.g., paragraph 64);
causing the fantasy character to electronically communicate willingness to grant the real- life of the second or child user upon satisfactory completion of [the tasks]; 
(see, e.g., paragraph 43 in regard to a scoring system);
providing means for electronically manipulating the dynamic images on the screen [in regard to the certain tasks]; and 
(see, e.g., paragraphs 47 and 50 in regard to the child version of the app employing, e.g., graphics, animation, video, and games);
causing the fantasy character to electronically communicate to the second or child user the granting of the real-life wish upon satisfactory completion of [the certain tasks].
(see, e.g., paragraphs 42 and 47);

Furthermore, to the extent to which the cited prior art may fail to teach the remaining claimed limitations, however, in an analogous reference Ganz teaches
generating and displaying on the screen of the computing device electronic images of the one or more fantasy locations, electronic dynamic images of the one or more fantasy characters and dynamic images of care needs of the one or more fantasy locations or of the one or more fantasy characters, the care needs being identified by the executable code or by input of a first or parent user; 
 (see, e.g., paragraph 4 in regard to an interactive virtual world with virtual characters with care needs);
causing at least one fantasy character to electronically communicate the identified care needs to a second or child user including specified events and task which when completed by the second or child user contribute to meeting the care needs of the one or more fantasy locations or characters
providing means for electronically manipulating the dynamic images on the screen of the identified care needs of one or more fantasy locations or characters by input of the second or child user through the computing device to meet the care needs of one or more fantasy locations or characters; and 
 (see, e.g., paragraph 92-94 in regard to undertaking virtual activities that increase the happiness and health of the fantasy character, which is “electronically communicated” by the user being able to observe the virtual toy’s happiness and health improving);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teachings of Ganz into the method otherwise taught by Skelton, by adding a virtual world with locations that the child could navigate in order to increase the child’s engagement, as well as by having the events and tasks that the child completes increase the happiness of the virtual character in a visual/audible manner, so as to further incentivize good behavior by the child and teach the child responsibility.

Furthermore, to the extent to which the cited prior art may fail to teach the remaining claimed limitations, however, in an analogous reference Huffman teaches
granting a real-life wish

 (see, e.g., Figure 3, selections 120 and 122);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teachings of Ganz into the method otherwise taught by the otherwise cited prior art, by having the fantasy character taught by Skelton visually/audibly grant the approved real-life wish as taught by Huffman, in order to incent good behavior by the child.

Furthermore, while the cited prior art teaches providing a virtual fictitious experience with one or more fantasy locations peopled with one or more fantasy characters it may not also teach a book relating to such an experience, however, in an analogous reference Weston teaches this feature (see, e.g., claims 54 and 64);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the book taught by Weston to the method otherwise taught by the cited prior art, in order to increase the child’s interest by adding another physical dimension to the otherwise virtual experience.


In regard to Claims 30 and 35, see Skelton at, e.g., paragraph 43 in regard to a scoring system (“parent-approved, predetermined criteria…”).
In regard to Claims 31 and 36, see Skelton at, e.g., paragraph 47.
In regard to Claims 32 and 37, Weston teaches this feature.  See, e.g., claim 64.
In regard to Claims 33 and 38, see Skelton at, e.g., paragraph 47 In regard to the child being able to view his/her score. (“progress in achieving the parent-approved predetermined criteria…”)


Response to Arguments
Applicant’s arguments are addressed by the updated statements of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715